                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Wayne Withrow,                                  :
                                                :
               Plaintiff(s),                    :
                                                :   Case Number: 1:18cv199
       vs.                                      :
                                                :   Judge Susan J. Dlott
Commissioner of Social Security,                :
                                                :
               Defendant(s).                    :

                                            ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Stephanie K. Bowman filed on March 1, 2019 (Doc. 17), to whom this case was referred

pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the

time for filing such objections under Fed. R. Civ. P. 72(b) expired March 15, 2019, hereby

ADOPTS said Report and Recommendation.

       Accordingly, defendant’s decision is found to be supported by substantial evidence and

AFFIRMED. This case is hereby TERMINATED from the docket of this Court.

       IT IS SO ORDERED.




                                                    ___s/Susan J. Dlott___________
                                                    Judge Susan J. Dlott
                                                    United States District Court
